DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE TO OFFICE ACTION, filed June 3, 2021.  Claims 1 and 3-10 are pending.
Response to Arguments
3.	In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated March 3, 2021 is withdrawn.
4.	In response to the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) and claim rejections under 35 U.S.C. 112(a) (pre-AIA  first paragraph) and 112(b) (pre-AIA  second paragraph), Applicant has amended claims 1, 4, 8 and 9 to remove means-plus-function (wherein “means” was replaced with the generic placeholder “unit”) language from the claims.  Accordingly, with regard to claims 1-9, the claim interpretation and claim rejections are withdrawn.  However, the means-plus-function limitations remain in claim 10.  Thus, with regard to claim 10, the claim interpretation and claim rejections are maintained.
5.	Applicant's arguments filed in response to the claim rejections under 35 U.S.C. 102(a)(1) and 103 as set forth in the prior Office action have been fully considered but they are not persuasive.   
In response to the claim rejections under 35 U.S.C. 102(a)(1) and 103, Applicant asserts that the cited prior art fails to disclose the limitation “wherein the display displays an area including information which is a candidate for designation by the operator and an area not including information which is a candidate for designation by the operator, in different display modes, on the history screen (AMENDMENT, pages 7-8).  Regarding the cited prior art (Harada), Applicant states (AMENDMENT, pages 8-9):
 	First, Harada mainly discloses a method of controlling the display of job history, in which the user sets the security level to determine to display part of the information in the job history (as shown in Fig. 3 and paragraph [0054] above), so as to avoid information leakage.  In other words, Harada has default hidden items in each security level already.  However, the present application does not refer to/restricted to different security levels to decide to display part of the history information.  In specific, referring to Fig. 5A, 6 of present application (as shown in figure below) and its corresponding paragraphs, it can be found that users can select items 11~13 in the collected information list in the history screen, and then select different areas (including data key/text string/variables, etc.) as candidates in the corresponding collected information details.  And it can be added as concealed information 31 by dragging to generate a concealed history file, and the parts that are not selected as candidates will be displayed in different display modes.
 	That is, in the present application, in order to allow the user to select which information to be concealed, the information that is a candidate to be concealed is displayed in a display mode different from the information that cannot be concealed.  It is completely different from Harada, which displays information differently as a result of the concealment process already being performed.  Therefore, the actual operation of the present application is more obviously different from the disclosure of Harada.

 	Applicant’s arguments are not deemed persuasive, for the limitation highlighted by Applicant is broader in scope than as described above.  The limitation merely requires that an area including information which is a candidate for designation by the operator and an area not including information which is a candidate for designation by the operator be displayed in different display modes.  The limitation, as recited in the claim, is met by Harada.  The operator, by selecting a particular security level, designates certain information for display, and other information to be masked or hidden 
 	Applicant further states that the secondary reference (Kamishiro) “also does not specifically disclose the above technical features of the present application.  Therefore, even if Harada and Kamishiro are combined, those skilled in the art cannot fully interpret all the technical points of the present application (AMENDMENT, page 10).  However, the limitation corresponding to Applicant’s technical features as recited in the claim 1 reads on Harada, as set forth above.
 	Regarding Applicant’s response concerning claim 10 (AMENDMENT, page 10), the rejection is maintained for the reasons set forth above.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 	Regarding claim 10, claim limitations “collection means,” “display means,” “receiving means” and “generation means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. All of these elements are described in terms of “units” in Applicant’s specification without being associated with a corresponding structure as required under 35 U.S.C. 112(b). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As set forth above, the written description fails to .
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0067680 (hereinafter “Harada”).
  	Regarding claim 1, Harada discloses an information processing apparatus
(terminal 2 (paragraph [0043])) comprising:
           a processor (printer driver and remote control unit (paragraph [0044])) configured to
           collect a first history on a monitoring target device (remote control unit of terminal acquires job history list from printer 1 (paragraph [0044]));
 	display a history screen including at least a part of the collected first history on a display (acquired job history list displayed (paragraph [0044]));

          generates a second history in which the information designated by the operator is concealed, from the first history (items from job history selectively masked according to security level selected (paragraph [0054], [0056], [0058]-[0059]); user able to raise security level (paragraph [0060]), thereby enabling generation of second history from first history),
          wherein the display displays an area including information which is a candidate for designation by the operator and an area not including information which is a candidate for designation by the operator, in different display modes, on the history screen (depending on the selected security level, names in certain categories are displayed directly, while names in other categories are masked with “@” or replaced with “a” (paragraph [0054])).
          Regarding claim 3, Harada discloses the limitation: wherein the history screen is a screen showing as a list, information pieces which are candidates for designation by
the operator among the information included in the first history (job history as shown in
FIG. 4 displayed on terminal (paragraph [0055]); security level setting section 5 (FIG. 3)
lists candidates for designation based on security level settings set by administrator
(paragraph [0053])).
          Regarding claim 10, Harada discloses an information processing apparatus

          collection means for collecting a first history on a monitoring target device
(remote control unit of terminal acquires job history list from printer 1 (paragraph
[0044]));
          display means for displaying a history screen including at least a part of the first
history collected by the collection means (acquired job history list displayed (paragraph
[0044]));
          receiving means for receiving an operator’s operation to designate information
included in the first history, on the history screen displayed by the display means
(security levels set for controlling display of job history list (paragraph [0044]);
administrator presets security levels for display of job history list by using operation
panel of printer or by remote control through terminal (paragraph [0053])); and
          generation means for generating a second history in which the information
designated by the operator is concealed, from the first history (items from job history
selectively masked according to security level selected (paragraph [0054], [0056],
[0058]-[0059]); user able to raise security level (paragraph [0060]), thereby enabling
generation of second history from first history).
          wherein the display displays an area including information which is a candidate for designation by the operator and an area not including information which is a candidate for designation by the operator, in different display modes, on the history screen (depending on the selected security level, names in certain categories are displayed directly, while names in other categories are masked with “@” or replaced with “a” (paragraph [0054])).
Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harada  as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0363601 (hereinafter “Kamishiro”).
          Regarding claim 4, Harada does not expressly disclose the limitation: wherein
the processor receives an operation of designating information satisfying a predetermined condition, and does not receive an operation of designating information
that does not satisfy the predetermined condition, among the information included in the
first history.
          Kamishiro discloses an information processing apparatus which includes a
determination unit configured to determine whether data including identification
information of a user satisfy a condition to conceal the identification information
(Abstract). Masking determination part 132 determines whether an application of
masking is required based on a masking condition contained in masking information
with which a target operation log is associated (paragraph [0062]), and when masking is
required, masking information update part 133 applies masking to the target operation log (paragraph [0063]). Condition-based masking in this way provides greater flexibility
in the masking of confidential information regarding user identities. Also, users may be
protected without degrading serviceability associated with an image forming apparatus
(paragraph [0100]). Therefore, it would have been obvious for one of ordinary skill in
the art to modify the teaching of Harada by providing condition-based masking as taught

          Regarding claim 5, Kamishiro discloses the limitation: wherein the information
satisfying the predetermined condition is information specifying device or individual
(masking conditions include whether an operation log is transferred to “localhost”
(paragraph [0053]) or to an external apparatus having a particular IP address
(paragraphs [0054]-[0055])).
          Regarding claim 6, Kamishiro discloses the limitation: wherein the information
satisfying the predetermined condition is a variable set as a changeable value (masking
conditions include whether the number of “hops” (variable associated with each
operation log contained in masking information) reaches a predetermined number
(paragraph [0052])).
Allowable Subject Matter
15.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:   
          Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s
information processing apparatus according to claim 6, “wherein the variable is a
variable placed after a predetermined text string in the first history, in association with
the text string.”
          Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s

          Claim 9 depends from claim 8.
Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677